Exhibit 10.2

NEWELL RUBBERMAID INC. 2013 INCENTIVE PLAN

NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT

A Restricted Stock Unit (“RSU”) Award (the “Award”) granted by Newell Brands
Inc., a Delaware corporation (the “Company”), to the non-employee director named
in the attached Award letter (the “Grantee”) relating to the common stock, par
value $1.00 per share (the “Common Stock”), of the Company, shall be subject to
the following terms and conditions and the provisions of the Newell Rubbermaid
Inc. 2013 Incentive Plan (the “Plan”), a copy of which is attached hereto and
the terms of which are hereby incorporated by reference.

1.    Acceptance by Grantee. The receipt of the Award is conditioned upon its
acceptance by the Grantee in the space provided therefor at the end of the
attached Award letter and the return of an executed copy of such Award letter to
the Secretary of the Company no later than 60 days after the Award Date set
forth therein or, if later, 30 days after the Grantee receives this Agreement.

2.    Grant of RSUs. The Company hereby grants to the Grantee the Award of RSUs,
as set forth in the Award letter. An RSU is the right, subject to the terms and
conditions of the Plan and this Agreement, to receive a distribution of a share
of Common Stock for each RSU as described in Section 6 of this Agreement.

3.    RSU Account. The Company shall maintain an account (“RSU Account”) on its
books in the name of the Grantee which shall reflect the number of RSUs awarded
to the Grantee.

4.    Dividend Equivalents. Upon the payment of any dividend on Common Stock
whose record date occurs during the period preceding the earlier of the date of
vesting of the Grantee’s Award or the date the Grantee’s Award is forfeited as
described with Section 5, the Company shall credit the Grantee’s RSU Account
with an amount equal in value to the dividends that the Grantee would have
received had the Grantee been the actual owner of the number of shares of Common
Stock represented by the RSUs in the Grantee’s RSU Account on that record date.
Such amounts shall be paid to the Grantee at the time and in the form of payment
specified in Section 6. Any such dividend equivalents relating to RSUs that are
forfeited shall also be forfeited. Any such payment shall be payments of
dividend equivalents, and shall not constitute the payments of dividends to the
Grantee that would violate the provisions of Section 8 of this Agreement.

5.    Vesting.

(a)    Except as described in (b) below, the Grantee shall become vested in his
Award upon the earlier of: (i) the first anniversary of the date of the grant of
the Award (the “Award Date”); or (ii) the date immediately preceding the date of
the Company’s annual meeting of shareholders in the calendar year following the
calendar year of the Award Date, provided he remains in continuous service on
the Board until such date.

(b)    If the Grantee’s service on the Board terminates prior to the vesting
date of the Award specified in (a) above due to his death, disability or
retirement, the Grantee shall become fully vested in his Award. For this purpose
(i) “disability” means (as determined by the Committee in its sole discretion)
the inability of the Grantee to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which is
expected to result in death or which can be expected to last for a continuous
period of not less than 12 months; and (ii) “retirement” means the Grantee’s
retirement in accordance with the Company’s retirement policy for Directors.



--------------------------------------------------------------------------------

(c)    If the Grantee’s service on the Board terminates prior to the vesting
date of the Award specified in (a) above for any reason other than death,
disability or retirement, the then-unvested portion of the Award shall be
forfeited to the Company, and no portion of the Award shall thereafter vest.

6.    Settlement of Award. If a Grantee becomes vested in the Award in
accordance with Section 5, the Company shall pay to the Grantee, or the
Grantee’s personal representative, beneficiary or estate, as applicable, a
number of shares of Common Stock equal to the number of vested RSUs and an
amount in cash equal to all dividend equivalents credited to the Grantee’s RSU
Account. Such shares and cash shall be delivered/paid within thirty (30) days
following the date of vesting as defined in Section 5; provided that in the
event of a vesting upon retirement pursuant to (b) above, such shares and cash
shall be delivered/paid within thirty (30) days following the date specified in
Section 5(a) above.

7.    Withholding Taxes. If applicable, the Company shall withhold from any
distribution made to the Grantee an amount sufficient to satisfy all minimum
Federal, state and local withholding tax requirements. Payment of such taxes may
be made by a method specified in the Plan and approved by the Committee.

8.    Rights as Stockholder. The Grantee shall not be entitled to any of the
rights of a stockholder of the Company with respect to the Award, including the
right to vote and to receive dividends and other distributions, until and to the
extent the Award is settled in shares of Common Stock.

9.    Share Delivery. Delivery of any shares in connection with settlement of
the Award will be by book-entry credit to an account in the Grantee’s name
established by the Company with the Company’s transfer agent, or upon written
request from the Grantee (or his personal representative, beneficiary or estate,
as the case may be), in certificates in the name of the Grantee (or his personal
representative, beneficiary or estate).

10.    Award Not Transferable. The Award may not be transferred other than by
will or the applicable laws of descent or distribution or pursuant to a
qualified domestic relations order. The Award shall not otherwise be assigned,
transferred, or pledged for any purpose whatsoever and is not subject, in whole
or in part, to attachment, execution or levy of any kind. Any attempted
assignment, transfer, pledge, or encumbrance of the Award, other than in
accordance with its terms, shall be void and of no effect.

11.    Administration. The Award shall be administered in accordance with such
regulations as the Organizational Development and Compensation Committee of the
Board of Directors of the Company (the “Committee”) shall from time to time
adopt.

12.    Governing Law. This Agreement, and the Award, shall be construed,
administered and governed in all respects under and by the laws of the State of
Delaware.

 

NEWELL BRANDS INC. LOGO [g404431g87w92.jpg] Bradford R. Turner Chief Legal
Officer and Corporate Secretary